 Case: 6:20-cv-00071-WOB Doc #: 10 Filed: 11/23/20 Page: 1 of 3 - Page ID#: 45




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                     LONDON

 KENNIN K. DARDEN,                            )
                                              )
        Petitioner,                           )       Civil Action No. 6: 20-71-WOB
                                              )
 v.                                           )
                                              )
 WARDEN, USP-MCCREARY,                        )        MEMORANDUM OPINION
                                              )            AND ORDER
        Respondent.                           )

                                    *** *** *** ***

       Federal inmate Kennin Darden has filed a pro se petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241. Darden argues that he is entitled to credit against his federal

sentence for the approximately fourteen months he spent in pretrial custody because no state

sentence was imposed against which that time could be credited. [R. 1] He is wrong about

that, so the Court will deny his petition upon initial screening under 28 U.S.C. § 2243.

Alexander v. Northern Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011).

       Police in Rockford, Illinois arrested Darden on January 10, 2017, and charged him with

Armed Violence, Possession with Intent to Deliver a Controlled Substance, Possession of a

Firearm by a Street Gang Member, and possession of a Weapon by a Convicted Felon. Darden

was on parole from a prior Illinois conviction at the time, so Illinois also issued a parole

violator warrant charging Darden with Possession of a Controlled Substance and Resisting a

Peace Officer. [R. 8-1 at 5]

       Darden’s conduct also caught the eye of federal prosecutors, who charged him with

various firearms and drug trafficking charges on May 16, 2017. Pursuant to a writ of habeas
 Case: 6:20-cv-00071-WOB Doc #: 10 Filed: 11/23/20 Page: 2 of 3 - Page ID#: 46




corpus ad prosequendum, Darden was taken from the Winnebago County Jail and placed into

federal custody on May 25, 2017.        The Illinois criminal charges were dropped shortly

thereafter, but the parole violator warrant remained. Darden pled guilty to two of the federal

charges, and on February 20, 2018, the federal court imposed a 70-month sentence to be served

after he completed any sentence imposed by Illinois for violating his parole. United States v.

Darden, No. 3: 17-CR-50043-1 (N.D. Ill. 2017) [R. 2, 11, 30, 49 therein]; see also United

States v. Darden, No. 18-CV-50340 (N.D. Ill. 2018) [R. 4 therein]

       Darden was then returned to state custody pursuant to the Illinois detainer. Following

a hearing on April 24, 2018, the Illinois Parole Board found that Darden had violated the terms

of his parole, revoked his mandatory supervised release, and sentenced him to time served.

Therefore, from January 10, 2017 to April 24, 2018, Darden was serving the parole violation

sentence imposed by Illinois. [R. 8-1 at 4-6] Because Illinois credited this time period against

Darden’s state sentence, 18 U.S.C. § 3585(b) prevents this time from being “double counted”

against his federal sentence. United States v. Wilson, 503 U.S. 329, 335, 337 (1992) (“[A]

defendant [can] not receive a double credit for his detention time” under § 3585(b)); United

States v. Lytle, 565 F. App’x 386, 392 (6th Cir. 2014) (“Time which has been credited towards

service of a state sentence may not be ‘double counted’ against a federal sentence.”). The

Bureau of Prisons has therefore properly calculated Darden’s sentence.

       Accordingly, IT IS ORDERED as follows:

       1.     Darden’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 [R. 1]

is DENIED.

       2.     This action is DISMISSED and STRICKEN from the Court’s docket.
 Case: 6:20-cv-00071-WOB Doc #: 10 Filed: 11/23/20 Page: 3 of 3 - Page ID#: 47




      3.     Judgment shall be entered contemporaneously with this Memorandum Opinion

and Order.

      This 23rd day of November, 2020.
